Per Curiam.

This court, from a consideration of the record, is of the opinion that the board was neither in error nor unreasonable in its recommendation. Therefore, the objections to the recommendation of the board are overruled, the report of the board is confirmed, and judgment is rendered accordingly.

Report confirmed and judgment accordingly.

Weygandt, C. J., Zimmerman, Taet, Matthias, Bell, Collier and O’Neill, JJ., concur.
Collier, J., of the Fourth Appellate District, sitting by designation in the place and stead of Herbert, J.